 8DECISIONSOF NATIONALLABOR RELATIONS BOARDAtlanta Cabana Motor HotelandHotel,Motel andRestaurant Employees Union,Local 151, AFL-CI-O. Case 10-CA-10059November 7, 1973DECISION AND ORDERBY MEMBERSJERKINS, KENNEDY, ANDPENELLOUpon a charge filed on March 26, 1973, by Hotel,Motel and Restaurant Employees Union, Local 151,AFL-CIO, herein called the Union, and duly servedon Atlanta Cabana Motor Hotel, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 10, issued a complaint on May 8, 1973,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on February 20,1973,followingaBoardelectioninCase10-RC-9345 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate; Iand that, commencing on or about March 6, 1973,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On May 18, 1973,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On June 11, 1973, counsel for the General Counselfiled directly with the Board a motion for summaryjudgment. Subsequently, on June 20, 1973, the Boardissued an order transferring the proceeding to theBoard and a notice to show cause why the GeneralCounsel's motion for summary judgment should notbe granted. The Board has received no response to itsnotice to show cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.1Official notice is taken of the record in the representation proceeding,Case 10-RC-9345,as the term"record" is defined in Secs 102 68 and102.69(f)of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystemr,Inc,166 NLRB 938, enfd.388 F 2d 683(C.A. 4, 1968);Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent admitsitsrefusal to bargain with the certified bargainingagent and its grant of a unilateral wage increase aftercertification of theUnion but contends that thecertification was invalid because the Union's preelec-tion conduct had been so coercive as to render a freechoice of representative impossible. It further con-tends, but does not support or particularize thecontention, that the irregular conduct of the Board'selection agent invalidated the election.We find thatRespondent's contentions in its answer to thecomplaint were a reiteration of those it raised, andwhich were litigated and decided in the underlyingrepresentation proceeding and must, accordingly, bedenied.The record in Case 10-RC-9345 indicates thatpursuant to a stipulation for certification uponconsent election, an election was conducted amongthe employees in the stipulated unit. The tally ofballots showed that of approximately 44 eligiblevoters, 36 cast ballots, of which 18 were for, and 11against, the Union, while 2 were void and 5 werechallenged.Thereafter,Respondent filed timelyobjections to the conduct of the election and toconduct affecting the results of the election. Theobjections alleged, in substance, that an unidentifiedperson threatened an employee with some unspeci-fied retribution if the latter did not vote for theUnion; that not all of the evidence submitted to theBoard's investigator was considered by the RegionalDirector; that the ballot box and unmarked ballotswere left unattended by the Board agent for 3 or 4minutes during the voting period; and that the Boardagent had been rude and abusive to the Respondent'selection observer.After an investigation, the Regional Director issuedhis report on objections in which he recommendedthat the objections be overruled in their entirety.Respondent filed timely exceptions to the report onobjections in which it reargued its objections andalleged that one of its objections presented a factualdetermination that deserved a hearing. The Board,on February 20, 1973, issued a decision andcertification of representative in which it adopted thefindings, conclusions, and recommendations of theRegional Director and certified the Union. In itsanswer to the complaint herein, Respondent reiter-ates the objections it had raised before the RegionalGolden Age Beverage Co.,167 NLRB151, enfd. 415 F.2d 26 (C.A. 5, 1969);Intertype Co. v. Pencil a,269 F.Supp 573 (D.C. Va., 1967);Follett Corp.,164NLRB 378, enfd 397 F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.207 NLRB No. 11 ATLANTACABANA MOTOR HOTELDirector and the Board in the representation case butdoes not contend that it has new or previouslyunavailable evidence or that it is entitled to ahearing.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.?All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the motion for summary judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Georgia corporation with an officeand place of business in Atlanta, Georgia, receivedgross revenues during the past calendar year inexcess of $500,000. During this same period Respon-dent purchased and received products valued inexcess of $50,000 directly from suppliers within theStateofGeorgia,who, in turn, received suchproducts directly from suppliers located outside theState of Georgia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDHotel,Motel and Restaurant Employees Union,Local 151, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unit9The following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All employees, including meeting set-up men,employed by the Respondent at its motor hotel at870 Peachtree Street, N.E., Atlanta, Georgia, butexcluding all office clerical employees, frontoffice employees, sales personnel, garage attend-ants, guards and supervisors as defined in the Act.2.The certificationOn October 24, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on February 20, 1973, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 6,1973, and at alltimes thereafter,theUnion has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit.Com-mencing on or about March 6,1973, and continuingat all times thereafter to date,the Respondent hasrefused, and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Subsequent to the Union's certification, theRespondent unilaterally granted a wage increase.Accordingly,we find that the Respondent has,sinceMarch 6,1973, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit,and by granting its employees wageincreasesunilaterallyand without notice to, orconsultationwith,theUnion,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.2SeePittsburgh Plate Glass Co. v. NL.RB.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs. 102.67(1) and 102.69(c). 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all-employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order that Respondent cease and desistfrom granting its employees unilateral wage increaseswithout notice to, or consultation with, the Union.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5,1964), cert. denied 379 U.S. 817 (1964);BurnettConstruction Company,149 NLRB 1419, 1421, enfd.350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Atlanta Cabana Motor Hotel is an employerengaged in commerce within the meamng of Section2(6) and (7) of the Act.2.Hotel,Motel and Restaurant Employees Un-ion,Local 151, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All employees, including meeting set-up menemployed by the Respondent at its motor hotel at870 Peachtree Street, N.E., Atlanta, Georgia, butexcluding all office clerical employees, front officeemployees,salespersonnel,garageattendants,guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4.Since February 20, 1973, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 6, 1973, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and by grantingunilateralwage increases without notice to, orconsultationwith,theUnion,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Atlanta Cabana Motor Hotel, Atlanta, Georgia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Hotel, Motel andRestaurant Employees, Local 151, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All employees, including meeting set-up men,employed by the Respondent at its motor hotel at870 Peachtree Street, N.E., Atlanta, Georgia, butexcluding all office clerical employees, frontoffice employees, sales personnel, garage attend-ants, guards and supervisors as defined in the Act.(b)Granting its employees wage increases unilater-ally and without notice to, or consultation with, theUnion.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act: ATLANTACABANA MOTOR HOTEL11(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit- withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b)-Post at its office and motor hotel at 870Peachtree Street, N.E., Atlanta, Georgia, copies ofthe attached notice marked "Appendix." 3 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."the employees in the bargaining unit describedbelow.WE WILL NOT grant our employees wageincreases unilaterally and without notice to, orconsultation with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees, including meeting set-upmen, employed by Respondent at its motorhotel at 870 Peachtree Street, N.E., Atlanta,Georgia, but excluding all office clericalemployees, front office employees, salespersonnel, garage attendants, guards andsupervisors as defined in the Act.ATLANTA CABANAMOTOR HOTEL(Employer)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF' THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel,Motel and Restaurant Employees Union, Local151, AFL-CIO, as the exclusive representative ofDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Peachtree Building, Room 701, 730PeachtreeStreet,N.E.,Atlanta,Georgia 30308,Telephone 404-526-5760.